UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-5962 NAME OF REGISTRANT: VANGUARD VARIABLE INSURANCE FUNDS ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: DECEMBER 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD VARIABLE INSURANCE FUND-INTERNATIONAL PORTFOLIO ISSUER: A.P. MOELLER - MAERSK A/S TICKER: N/A CUSIP: K0514G101 MEETING DATE: 4/27/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #A: Report on the activities of the Company ISSUER NO N/A N/A during the past FY PROPOSAL #B: Submission of the audited annual report ISSUER NO N/A N/A for adoption PROPOSAL #C: Resolution to grant discharge to the ISSUER NO N/A N/A Directors PROPOSAL #D: Resolution on appropriation of profit, ISSUER NO N/A N/A including the amount of dividends, or covering of loss in accordance with the adopted annual report; the board proposes payment of a dividend of DKK 325 per share of DKK 1,000 PROPOSAL #E: Resolution on authority to acquire own ISSUER NO N/A N/A share: the Board proposes to acquire own shares of a nominal value up to 10% of the Company's share capital, the purchase price must not deviate by more than 10% from the price quoted on Nasdaq OMX Copenhagen A/S on the date of the purchase, this authorization is in force until the Company's next AGM PROPOSAL #F: Any requisite Election of Members for ISSUER NO N/A N/A the Board of Directors, Ane M rsk Mc-Kinney Uggla, Poul J. Svanholm, Jan Leschly, Lars Kann-Rasmussen, Sir John Bond, Lars Pallesen, John Axel Poulsen and Cecilie Mose Hansen stand down from the Board of Directors, the Board proposes re-election of Ane Maersk Mc-Kinney Uggla, Jan Leschly, Sir John Bond, Lars Pallesen and John Axel Poulsen, furthermore, the Board proposes election of Robert J. Routs, Arne Karlsson and Erik Rasmussen PROPOSAL #G: Election of Auditors: According to the ISSUER NO N/A N/A Articles of Association, KPMG Statsautoriseret Revisionspartnerselskab and Grant Thornton Statsautoriseret Revisionsaktieselskab stand down, the Board proposes re-election of KPMG Statsautoriseret Revisionspartnerselskab and Grant Thornton Statsautoriseret Revisionsaktieselskab PROPOSAL #H: Deliberation of any proposals submitted ISSUER NO N/A N/A by the Board of Directors or by shareholders, as a consequence of the new Danish Companies Act, a change of the Articles of Association; the changes of the Articles of Association is as follows: amend Articles 2, 9, 10, 11, 13 and 14, as specified ISSUER: ABB LTD TICKER: N/A CUSIP: H0010V101 MEETING DATE: 4/26/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1.: Receive the annual report and ISSUER YES FOR FOR consolidated financial statements, annual financial statements and the Auditors' reports PROPOSAL #2.1: Approve the annual report, the ISSUER YES FOR FOR consolidated financial statements, and the annual financial statements for 2009 PROPOSAL #2.2: Approve to accept the remuneration ISSUER YES FOR FOR report as per the specified pages of the annual report PROPOSAL #3.: Grant discharge to the Members of the ISSUER YES FOR FOR
